internal_revenue_service number release date index number 860d -------------------------- ------------------------------ ------------------------------------- -------------------------- - department of the treasury washington dc person to contact ----------------------------- id no ------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc fip b01 - plr-167276-03 date date ------------------------------------------------------------ ------------------ ----- ---------------- ------ -------------- ------------------------------ ------- ------- ------- ------- ------- -- legend trust ------------------------------------------------------------------------------------- -------------------------------------------------- date a date b date c date d date e trustee year year year year year m dear -------------- of trust by its authorized representative requesting a reasonable extension of time pursuant to sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make an election specifically trust requests a reasonable extension of time to make an election under sec_860d of the internal_revenue_code and sec_1_860-1 of the income_tax regulations to be treated as a real_estate_mortgage_investment_conduit remic for year and subsequent taxable years this responds to a ruling_request dated date submitted on behalf facts trustee was engaged as trustee for trust the pooling_agreement contains plr-167276-03 trust was established on or about date a of year by agreement between trust and trustee trust was established to facilitate the securitization of a number of remic regular interests issued by previously created remics underlying remic interests each of the underlying remic interests was deposited to trust on or about date a of year and trust issued two classes designated as regular interests and one class designated as a residual_interest the transaction was evidenced by a confidential placement memorandum and a pooling_agreement each of which states the intention of trust to make a remic election and designates the regular interests and residual_interest created by trust multiple statements that the trustee will cause an election to be made to treat the assets of trust as a remic trustee acts as trustee for numerous remic arrangements each remic arrangement is assigned a corporate trust administrator - an employee of trustee responsible for all administrative actions required for each entity an administrator’s duties at the time that an arrangement closes include imputing each task associated with the maintenance of the arrangement including required tax filings into a tickler system maintained by trustee this system is a proprietary software system created to maintain a central record of all required tasks and to facilitate the transition of duties upon any personnel turnover trustee timely appointed an employee to act as administrator to trust however the administrator failed to enter the required tax_return filing information into the tickler system shortly thereafter the administrator assigned to trust left trustee’s employment trust has had m administrators since its inception due to employee turnover in date b of year trustee became uncertain as to trust’s tax status on date c of year trustee began investigating if trust had filed tax returns in date d of year trustee’s accountants confirmed that tax returns for trust had not been filed and in date e of year trust filed a request for a reasonable extension of time to elect remic status with the service income_tax returns trust represents that for year through year inclusive it incurred losses for federal_income_tax purposes trust has provided us with the amount of the loss for each of these years trust will report these amounts to the residual holders through its form_1066 schedule qs interest earned on the debt_instrument held by trust was timely distributed to trust’s regular_interest holders form int oids were not issued to these holders trust represents that each holder of a regular_interest was an exempt recipient as defined in sec_1_6049-4 and therefore exempt from information reporting although trust operates as if it was a remic it has failed to file any federal plr-167276-03 knowledge or information about the events that led to the failure to make a valid regulatory election to be treated as a remic and to the discovery of the failure trust has provided the service with detailed affidavits from individuals having law and analysis sec_860d provides that an entity otherwise meeting the definitional requirements of a remic may elect to be treated as a remic for its first taxable_year by making this election on its return for that year sec_1_860d-1 provides that a qualified_entity elects remic status by timely filing a form_1066 u s real_estate_mortgage_investment_conduit income_tax return signed by a person authorized to sign that return timely filing means filed by the 15th day of the fourth month following the close of the first tax_year of its existence pursuant to sec_1_860d-1 therefore trust should have elected remic status by april 15th of year by timely filing form_1066 for that year this regulation also provides a reference to sec_301_9100-1 for rules regarding extensions of time for making elections sec_301_9100-1 provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i set forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the facts and representations submitted we are satisfied that trust has acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government accordingly trust is granted an extension of days after the date of this letter to elect remic status for purposes of sec_860d and section plr-167276-03 860d-1 d and the election will be considered to have been timely made thus solely for purposes of making the remic election the initial form_1066 will be deemed timely filed this ruling is limited to the timeliness of trust’s remic election this ruling does not provide relief from any other liability incurred as a result of filing a late return except as specifically ruled upon herein we express no opinion concerning any federal tax consequences relating to the facts herein no opinion is expressed whether trust meets the requirements of a remic under sec_860d further no opinion is expressed as to whether trust s tax_liability is not lower in the aggregate for the year to which the regulatory election applies than trust s tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax return involved the director's office will determine trust s tax_liability for the year involved if the director's office determines trust s liability is lower that office will determine the federal_income_tax effect a copy of this letter is being forwarded to the office with which trust will file its this ruling is directed only to the taxpayer requesting it sec_6110 of returns with instructions that although form_1066 for the period ending date a was not timely filed trust is to be treated as having made a timely remic election the code provides that it may not be used or cited as precedent letter is being sent to the taxpayer in accordance with the power_of_attorney on file with this office a copy of this sincerely elizabeth a handler chief branch office of associate chief_counsel cc financial institutions products
